UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 6, 2010 CHINA HGS REAL ESTATE INC. (Exact name of registrant as specified in its charter) Florida 000-49687 33-0961490 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 6 Xinghan Road, 19th Floor Hanzhong City,Shaanxi Province People’s Republic of China, 723000 (Address of principal executive offices) (212) 232-0120 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 6, 2010, the Board of Directors (the “Board”) of China HGS Real Estate Inc. (the “Company”) appointed Gordon H. Silver, H. David Sherman, Yuankai Wen and Shenghuei Luo as directors of the Company, effective immediately.The Board has determined that Messrs. Silver, Sherman and Wen are independent directors within the meaning set forth in the applicable rules, as currently in effect.In connection with the appointment of the new directors to the Board, the Company has agreed to pay (i) Mr. Silver an annual compensation in the amount of $24,000 and option to purchase up to 12,000 shares of the Company’s common stock, (ii) Mr. Sherman an annual compensation in the amount of $36,000 and option to purchase up to 12,000 shares of the Company’s common stock and (iii) Mr. Wen an annual compensation in the amount of 100,000RMB and option to purchase up to 10,000 shares of the Company’s common stock.Ms. Luo will not receive compensation for her services as a director of the Company.The biographical information regarding each of the new directors is listed below: Mr.
